Title: Notes on Comments by Timothy Pickering and John Adams, 14 January 1799
From: Jefferson, Thomas
To: 


          Jan. 14. Logan tells me that in his conversation with Pickering on his arrival, the latter abused Gerry very much, said he was a traitor to his country & had deserted the post to which he was appointed; that the French temporised at first with Pinckney but found him too much of a man for their purpose. Logan observing that notwithstandg. the pacific declarns of France, it might still be well to keep up the military ardor of our citizens & to have the militia in good order, ‘the militia’ said P. ‘the militia never did any good to this country except in the single affair of Bunker’s hill; that we must have a standing army of 50,000 men, which being stationed in different parts of the continent might serve as rallying points for the militia, & so render them of some service.-in his conversation with mr Adams, Logan mentioned the willingness of the French to treat with Gerry, ‘and do you know why,’ said mr A. ‘why, Sir? said G. ‘because said mr A. they know him to have been an Antifederalist, against the constn.’
        